ICJ_001_CorfuChannel_GBR_ALB_1949-04-09_JUD_01_ME_02_EN.txt. 49

DISSENTING OPINION BY JUDGE WINIARSKI.
[Translation.]

I cannot accept the first part of the Judgment, because I do not
agree with the juridical foundation given by it to Albania’s respons-
ibility.

I, like the Court, cannot admit the first argument of the
United Kingdom : that Albania had direct knowledge of the exist-
ence of the minefield, if it is not first established that she had
knowledge of the minelaying. I agree with the Court’s reasons
for rejecting the second argument, that Albania laid the minefield,
and for considering that the indirect evidence produced by the
United Kingdom Government is not decisive proof either that
mines were laid by Yugoslav vessels in Saranda Bay, or of collu-
sion between the two Governments.

In finding that Albania was responsible, the Court accepted the
United Kingdom’s third argument, to the effect that the mines
cannot have been laid without the Albanian Government having
knowledge ; if that be admitted, then, as Albania did not give notice
of the existence of the minefield and did not warn the British
warships that were approaching, her responsibility is involved.

This conclusion does not seem sound, for the same reasons that
prevented the Court from admitting collusion : such an exception-
ally grave charge against a State, as the Court has rightly said,
would require a degree of certainty that has not been reached here.

To reply to the question whether Albania really knew of the mine-
laying, the manner in which the events occurred must be considered.

The secret operation could have been seen by the inhabitants
of Saranda ; but the town is rather far from the spot in question,
and it would be difficult to admit that the operation could have
been noticed and recognized as such, if it had been carried out
during the night, and if the most elementary precautions had been
taken. It could have been seen by the coastguard. Very natur-
ally no evidence was produced on this subject. The experts
of the Parties appeared to be in agreement on the general condi-
tions under which the operation could have been seen and heard ;
but they did not agree in determining with some accuracy the
influence of the conditions under which the operation must have
taken place, having regard to the probable place and date (night
of October 21st-22nd, 1946). An Albanian expert declared that the

49
DISSENTING OPINION BY JUDGE WINIARSKI 50

author might be certain of not being noticed, still less identified.
In particular, if there was no look-out post at Denta Point, this
would render the secret minelaying operation not only practicable,
but safer and more easy. The Court’s Experts, after going to
the spot, stated that the vessels and, under certain conditions, the
operation itself, must have been seen, especially from Denta Point,
if a normal watch was kept over territorial waters.

But was the operation really seen ?

The possibilities of observing minelaying from the Albanian
coast are shown in the Judgment. But while supervision of
this sector seems relatively easy and not beyond the means at
Albania’s disposal, the evidence of the three Albanian witnesses
showed how insufficient it was. The coastal defences had just
been reorganized at the time of the incident, May 15th, but they
were manifestly inefficient. During the critical period, immediately
after and before October 22nd, the commander of the coastal
defence was absent; the harbour-master, who replaced him,
judging from his evidence, seemed not to be particularly efficient.
He was instructed only to watch; but his posts could not even
watch at all effectively. It was said that, during the night, this
imperfect watch was further reduced, and that there was no post
at Denia point.

Whatever be the importance that it is desired to give to this
evidence, it does not seem to be definitely proved that the local
authorities had knowledge of the operation ; and further, it would
be difficult to show how far they would have been able to inform
their Government and to stop the British warships in sufficient
time.

This hypothesis was also put forward by United Kingdom
Counsel under a different form: it does not matter whether the
local authorities knew; it might be arranged that nothing
should be seen. What is important is that the Albanian Govern-
ment knew.

But if the Albanian Government knew—and according to this
conception it must be supposed that it knew beforehand—that
was not knowledge, but collusion. In short, it seems difficult to
assert that Albania knew 7” abstracto; if she knew, she knew in a
concrete manner : when, under what conditions, and no doubt by
whom the mines had been laid. She therefore knew, for instance,
that the minelaying had been done during the night of
October 21st-22nd, with Yugoslavian material ; we are now faced
once again with the hypothesis of collusion, and it has not been
suggested that the operation was carried out in collaboration with
another party possessing governmental means of performing it
effectively.

50
DISSENTING OPINION BY JUDGE WINIARSKI 51

If the Court considers that it is not proved that the minefield
was laid by the two Yugoslav vessels, it would also seem difficult
to admit, as judicially proved, Albania’s knowledge of the mines
laid by an unknown party. To declare Albania responsible for
the operation or for its result, on the basis of abstract and, so to
speak, immaterial knowledge, would be in reality to base that
responsibility on a presumption derived from the mere fact that
Albania is the territorial Power and has sovereignty over the place
where the unlawful act occurred.

If the two United Kingdom contentions (collusion and knowledge)
cannot be held to be proved, the only ground on which Albania
could be considered responsible would seem to be the fact that she
did not use the due diligence required by international law, to
prevent and repress the unlawful act of October 22nd, 1946.

But two preliminary objections would have to be examined.

(a) United Kingdom Counsel admitted that if Albania did not
know of the minefield she cannot be held responsible. Can the
Court take a different view on this subject ? It is not a matter of a
petitum of the Parties, beyond which the Court has no jurisdiction,
but of an interpretation, or a conception of a rule of international
law. Here the Court is not limited by the views of the Parties, as
was recognized by the Permanent Court of International Justice
in the case of the Free Zones (P.C.I.J., Series A./B, No. 46, p. 138) :

“From a general point of view, it cannot lightly be admitted that
_ the Court, whose function it is to declare the law, can be called
upon to choose between two or more constructions determined
beforehand by the Parties, none of which may correspond to the
opinion at which it may arrive. Unless otherwise expressly provid-
ed, it must be presumed that the Court enjoys the freedom which
normally appertains to it, and that it is able, if such is its opinion,
not only to accept one or other of the two propositions, but also
to reject them both.’’

If therefore a judge was convinced that Albania must be held
responsible for other reasons than those given by the opposite Party,
the opinion expressed by the United Kingdom Counsel should not
stop him.

(b) In virtue of the Agreement of November 22nd, 1945, respons-
ibility for Medri route 18/32 and 18/34 was, by the unanimous
decision of the four Great Powers on the Medzon Board, entrusted
to Greece. Itis true that, as a United Kingdom expert remarked,
the Channel had been swept, checked and declared safe for naviga-
tion, and that Greece’s responsibility was more or less nominal.
Still, Greece was responsible for the maintenance of a certain
state of things entrusted to her, and it is well-known that she

SI
DISSENTING OPINION BY JUDGE WINIARSKI 52

immediately consented that the British Navy should take the
necessary measures in the Channel that had been handed over to
Greece.

But this aspect of the affair concerns only Greece, on the one
hand, and the United Kingdom, if not the four Great Powers or the
Medzon Board as such, on the other hand. For Albania, the
Agreement of 1945 was à res inter alios acta ; and it seems certain,
from the whole of the Albanian statements, that Albania never
recognized the decision placing on Greece the responsibility for the
Albanian sector of Medri Route 18/32 and 18/34. We must
therefore reckon that there were two distinct responsibilities : that
of Greece, purely the result of a treaty, for the Medri channel, a
matter completely foreign to Albania; and that of Albania, a
responsibility under ordinary international law, as territorial
Power. It is only this latter responsibility that the Court is called
upon to consider.

The Special Agreement does not limit the Court to considering and
determining whether Albania laid the mines, or helped to lay them,
or knew they had been laid in sufficient time to warn the British
ships. The Court is asked to say whether Albania is responsible
in international law. The Court’s.task is to consider every ground
of responsibility recognized by international law, and corresponding
to the circumstances of the case.

In international law, every State is responsible for an unlawful
act, if it has committed that act, or has failed to take the necessary
steps to prevent an unlawful act, or has omitted to take the necessary
steps to detect and punish the authors of an unlawful act. Each
of these omissions involves a State’s, responsibility in international
law, just like the commission of the act itself. This general prin-
ciple is naturally capable of applications that differ according
to the infinite variety of facts accompanying the act contrary to
international law; but doctrine and jurisprudence recognize it,
and it may be well to refer on this subject to the opinion of the
Committee of Jurists appointed by the Council of the League of
Nations in connexion with another Corfu Case, a quarter of a
century ago:

“The responsibility of a State is only involved by the com-
mission in its territory of a political crime against the persons
of foreigners, if the State has neglected to take all reasonable
measures for the prevention of the crime and the pursuit, arrest,
and bringing to justice of the criminal.’’

The Albanian Government asserts that : ‘A government cannot
be held responsible for damage caused by mines merely because
the mines were found in its territorial waters. To involve the
responsibility of the State, it must be proved either that the State
caused the mines to be laid, or that it knowingly allowed them to
be laid. The State cannot be held responsible for everything that

52
DISSENTING OPINION BY JUDGE WINIARSKI 53

happens inits territorial waters.... It is not responsible for watching
over the safety of that navigation” (in its territorial waters).

It is true, as the Court rightly said in speaking of knowledge,
that the responsibility of a State cannot be held to be involved
solely because of the supervision it exercises over its territority,
including its territorial waters, and independently of other circum-
stances. On the other hand, it would be too easy to say that a
State cannot be held responsible for any occurrence on its territory,
or that a State cannot guarantee that an act contrary to inter-
national law will never happen on its territory. To allege such a
responsibility would be absurd ; international law has never been
held to impose such a burden on States. It is equally clear that
there can be no question of a breach of a rule or of a principle of
international law, save in so far as that rule or that principle
exists. But in this case, such rules and principles do exist. Three
passages, which seem to formulate existing international law
exactly, may be quoted on this subject.

M. Max Huber, former President of the Permanent Court of
International Justice, in the Arbitral Award in the Palmas case,
1928, said :

“Territorial sovereignty .... involves the exclusive right to
display the activities of a State. This right has as corollary a
duty: the obligation to protect within the territory the rights
of other States, in particular their right to integrity and inviol-
ability in peace and in war, together with the rights which each
State may claim for its nationals in foreign territory. Without
manifesting its territorial sovereignty in a manner corresponding
to circumstances, the State cannot fulfil this duty. Territorial
sovereignty cannot limit itself to its negative side, i.e., to excluding
the activities of other States; for it serves to divide between
nations the space upon which human activities are employed,
in order to assure them at all points the minimum of protection
of which international law is the guardian.’’

M. D. Anzilotti, former President of the Permanent Court of
International Justice, said in his Course of International Law
(Pp. 490) :

“The duty of a State cannot consist and does not consist in
the exclusion of the possibility of the committing of acts that
harm or offend foreign States by persons subject to its authority ;
a State can only be bound to take suitable measures to prevent
these acts happening or, when they do happen, to take criminal
proceedings against the guilty: such is the duty of a State and
only within these limits is an unlawful international act possible.’’

Lastly, in his dissenting opinion in the Lotus case (P.C.I.J.,
Series A., No. 10, p. 88), Mr. J. B. Moore, former Judge of the
Permanent Court of International Justice, said :

53
DISSENTING OPINION BY JUDGE WINIARSKI 54

“It is well settled that a State is bound to use due diligence
to prevent the commission within its dominions of criminal acts
against another nation or its people.” (United States v. Arjona,
1887, 120, U.S. 479.)

Each particular case must be considered and judged with regard
for the circumstances peculiar to it. The zone of Albanian
territorial waters in question extends from the point where the
Albanian-Greek frontier reaches the Strait, up to a point somewhat
to the north of Cape Kiephali, where that part of the sea recognized.
as dangerous ends, and the mine-free space of the Strait of
Otranto begins. Throughout the length of the North Corfu
Channel, up to a straight line drawn from Cape Kiephali to Cape
S. Katerina, there is no free sea, the maritime frontier between
Albania and Greece following the median line of the Strait. The
navigable channel, starting from the South, goes very close to the
Greek coast ; it then occupies the whole width of the Strait for a few
kilometres, and finally follows the Albanian coast very closely, as
far as Cape Kiephali. That part of the navigable channel that
follows the Albanian coast for less than fifteen kilometres was the
theatre of events that gave rise to the present case.

The Judgment has sufficiently shown what was the attitude
of the Albanian Government in regard to the right of passage of
foreign warships through Albanian waters during the period
between May 15th and October 22nd, 1946, and even after. The
Judgment refers to the Albanian Government’s wish to keep a
jealous watch over its territorial waters. In fact, from May 15th
onwards-it is clear that the Albanian Government was determined
to refuse a free passage to foreign ships and boats through that part
of the Medri route 18/32 and 18/34 that was in Albanian waters.
In that way, it rendered any. supervision that the Greek vessels
might have desired to exercise in the name of the International
Mine Clearance Organization impossible. The reasons for this
attitude were given by Albania in her diplomatic notes and in her
Counter-Memoriai and Rejoinder, and during the arguments. They
were: the vulnerable frontier with Greece ; the territorial claims
of that country ; the “‘state of war’ of which the Representative
of Greece spoke at the Security Council ; the “‘piratical incursions”
ot Greek boats, eight of which were mentioned in the note of
May 2ist, 1946, not to mention the other “innumerable piratical
incursions’ and a number of cases in which foreign vessels entered
Albanian waters on patrol, without showing their flag and without
permission ; passages of British warships ; removal of property
and of Albanian citizens; infiltration of hostile elements; the
Bay and the Port of Saranda seem to play an important part in
the Albanian Government’s anxieties. The result was, in the
opinion of that Government, the “exceptional circumstances in
the North Corfu Channel” stressed in the Counter-Memorial. “The

54
DISSENTING OPINION BY JUDGE WINIARSKI 55

question of free passage is, for Albania, necessarily connected with
the problem of the country’s security.”

The Albanian note of December 21st, 1946, expressly set out
another aspect of the problem. The Albanian Government
“desires to declare that it respects the principles of international
law concerning maritime navigation .... ships have the right of
innocent passage in straits which form an international highway of
communication. But this principle of innocent passage, so far
as it can be applied to the present case, was flagrantly violated by
the ships of His Majesty, on the occasion of their passage through
the northern part of the Corfu Channel. It is evident that there
was no innocent passage when British ships were sailing demon-
stratively very close to the Albanian coast.’ And further on:
“Tf Great Britain really wishes to apply the principle of innocent
passage and to provide for the safety of commercial shipping, she
should undertake the sweeping of the middle of the North Corfu
Channel, which is the safest for shipping, in such a way that
navigation through the Channel would be more in accordance
with the principle of innocent passage mentioned in the United
Kingdom note.”

It seems certain—and this is confirmed in the Rejoinder—that
from the month of May, 1946, Albania considered this part of the
swept area a critical place and wished to move the sector towards
the West. In this way, according to Albania’s view, the channel
coming from the South should bend north-westward somewhat
to the south of St. George’s Monastery, and not at Denta Point,
as it does at present, and would pass at an equal distance from
either coast ; in this case, it would be moved about two kilo-
metres.

It would be natural that this attitude of the Albanian Govern-
ment should lead it to take special measures of vigilance in the
sector mentioned above during the period in question (May—
October, 1946) ; and the Albanian delegate at the Security Council
spoke of these. None the less, the Albanian Counter-Memorial
and Rejoinder took great pains to show that Albania was not in
a position to keep an effective watch over her coast-line and terri-
torial waters : that she had no means of knowing what happened
there and, in particular, could learn nothing of the minelaying
operation, however close to the coast it may have been. The
Albanian Government resisted the idea that she had been watchful
in the way her representative at the Security Council stated during
the discussion of the matter; and the Counter-Memorial insists
upon this. The Albanian witnesses depicted the coastal defence
organization and the watch over the territorial sea as absolutely
inadequate.

What then does the situation in the Saranda sector appear to
have been? It would seem that in the organization of the watch
over the coast and the territorial waters, there was nothing

55
DISSENTING OPINION BY JUDGE WINIARSKI 56

that corresponded to the protests and energetic reaction against
the passage of foreign vessels through Albanian waters ; nothing
that could be considered as measures of appropriate protection
against alleged danger of incursions, infiltrations, and abductions,
by which the Albanian Government endeavoured to justify its
attitude towards foreign shipping. This contradiction was charac-
teristic of the Albanian Government’s attitude throughout the
proceedings. Her attitude shows another contradiction: it is
not possible to proclaim one’s rights as a territorial Power, to
exalt and exaggerate them in such a way as to refuse to allow
other States to use one’s territorial waters, and at the same time
to neglect the organization of one’s public order and security
services intended to guarantee to States allowed to use the navig-
able channel that minimum of security to which they are entitled
according to the most modest international standard. The
“exceptional circumstances’ relied on by Albania ought to have
guided her conduct and dictated to her her duties, which would
not have exceeded her capacities, however limited.

Still more, if Albania had decided to set international action
in motion in this sector of her territorial waters, an action whose
purpose might be perfectly legitimate (shifting of the navigable
channel), she ought, especially at that moment, to have made
certain that effective surveillance would enable her to avoid any
additional complications.

After the explosions of October 22nd, and even after the notifica-
tion of October 26th, Albania evidently omitted to open an enquiry
to discover the facts ; nor did she propose that the Medzon Board
or the United Kingdom should take part in any investigation of the
causes of the explosion ; she did not protest against the laying of
the minefield in her territorial waters, which was truly a serious
violation of her territorial sovereignty; she seemed to remain
indifferent to the grave breach of international law committed on
her territory, arid to the dangers to which shipping quite close to
her coast was exposed ; nothing is known of an enquiry for the
pursuit and bringing to justice of the authors of the act which also
constitutes a crime from the viewpoint of domestic law. Such an
attitude on the part of the Albanian Government has been held to
be an indirect proof of Albania’s knowledge of the minelaying ;
it would seem more reasonable to hold that it can and must be
considered as an independent ground for her responsibility.

For these reasons, but for these only, Albania might be con-

sidered responsible under international law for the explosions that
occurred on October 22nd, 1946, in her territorial waters.

56
DISSENTING OPINION BY JUDGE WINIARSKI 57

*
* *

I would add that I cannot agree with the Court’s decision on
the question of its jurisdiction to assess the amount of compens-
ation due to the United Kingdom. When they signed the Special
Agreement, the Parties put an end to the proceedings instituted
by the unilateral application ; this was in accordance with the
wish constantly expressed on the Albanian side. The Special
Agreement is therefore a new instrument and, as regards the
submissions of the Parties, to be treated as independent of, the
Application, and intended to replace it. There is no request for
the Court to assess the amount of compensation in the Special
Agreement ; yet such a request has become almost a clause de
style, in special agreements of this nature, and I have not been
convinced by the interpretation adopted in favour of jurisdiction
on this point.

(Signed) B. WINIARSKI.

57
